Citation Nr: 1033346	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a left knee disability, to 
include residuals of a laceration.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 
1970, from November 1972 to January 1974, and from July 1977 to 
January 1978.  The Veteran also had additional periods of active 
duty for training and/or inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was originally remanded by the Board in May 2008.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In December 2008, the Veteran testified at a 
Board hearing at the RO.  A transcript of that hearing has been 
associated with the claims file.  

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an October 1988 rating decision, the RO denied service 
connection for a left knee disability; the Veteran did not appeal 
that decision in a timely manner.  

2.  Evidence submitted since the RO's October 1988 rating 
decision, by itself or when considered with evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disability, and therefore raises a reasonable possibility of 
substantiating the issue on appeal.  



CONCLUSIONS OF LAW

1.  The October 1988 rating decision which denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the October 1988 rating decision is 
new and material, and the claim of service connection for a left 
knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks to reopen a claim of service connection for a 
left knee disability.  In an October 1988 rating decision, the RO 
denied service connection for a left knee disability.  The 
Veteran was so informed within a letter sent the next month, 
November 1988.  Because he did not file a timely notice of 
disagreement regarding these determinations, the October 1988 
rating decision became final.  38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of 
original jurisdiction reopened the Veteran's service connection 
claim and considered it on the merits.  Nevertheless, the Board 
must address the issue of receipt of new and material evidence in 
the first instance because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims de 
novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 
(2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and material, 
is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been 
submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the RO).  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his service 
connection claim for a left knee disability.  For the reasons to 
be discussed below, at least some of this evidence is new and 
material, and his claim may be reopened for consideration on the 
merits.  

In support of his claim, the Veteran has submitted additional 
evidence, in the form of a January 2009 private medical opinion.  
In this statement, a chiropractor, L.A.Y., D.C., stated that she 
saw the Veteran for bilateral knee pain in January 2009.  He 
reported injuring his left knee in service, during basic training 
in December 1968, and again in 1969.  Currently, the Veteran has 
significant degenerative joint disease of the left knee, which 
was more likely than not the result of his in-service injuries to 
the left knee, according to the chiropractor.  

This evidence is new, in that it was not previously submitted at 
the time of the October 1988 denial.  Additionally, the newly 
submitted evidence is not cumulative and redundant of evidence 
already of record, as it suggests that the Veteran's degenerative 
joint disease of the left knee results from left knee injuries 
experienced during military service.  No such evidence was of 
record at the time of the prior denial, when the RO found no 
competent evidence of a current left knee disability which was 
incurred in or otherwise related to military service.  The Board 
also observes that in prior denials, the RO conceded an in-
service left knee injury in 1973, during a period of dishonorable 
service which VA has found ineligible for compensation benefits.  
In the present case, however, the Veteran's alleged in-service 
injury was during basic training in 1968, a period of service for 
which benefits eligibility has been established.  This evidence 
is therefore new.  

Next, because this evidence establishes a current diagnosis of a 
left knee disability related to military service, it is material, 
as it bears directly and substantially upon the specific matters 
under consideration.  Additionally, this evidence, by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his claim of service 
connection for a left knee disability must be reopened and 
considered on the merits.  


ORDER

New and material evidence having been received, the claim of 
service connection claim a left knee disability is reopened.  


REMAND

The Veteran's claim of service connection for a left knee 
disability having been reopened, it may now be considered on the 
merits.  The Board finds, however, that certain development must 
be accomplished prior to any final determination by the Board.  

The Board notes first that the Veteran filed a July 2005 claim 
alleging clear and unmistakable error in a November 1974 
administrative decision which had found his military service from 
November 1972 to January 1974 was under dishonorable conditions.  
In a May 2006 statement, the Veteran repeated these contentions, 
and specifically alleged a "clear and unmistakable error" in 
the prior finding of a discharge under other than honorable 
conditions.  Review of the record, however, does not indicate the 
RO ever issued a rating decision regarding whether clear and 
unmistakable error existed in the November 1974 decision.  In an 
October 2007 letter, the RO did contact the Veteran and inform 
him that the appeals period had already expired for the prior 
decision finding his November 1972 to January 1974 service period 
to be dishonorable, and a bar to VA benefits for that period.  
The Board, however, does not find this letter to be a sufficient 
adjudication of the Veteran's claim, as it does not address his 
claim of clear and unmistakable error within the prior November 
1974 decision.  The Veteran must be afforded a formal decision 
specifically addressing his clear and unmistakable error claim in 
order to preserve his opportunity to appeal.  

In the present case, the Veteran's pending claim of clear and 
unmistakable error in the November 1974 administrative decision 
is inextricably intertwined with the issue of entitlement to 
service connection for a left knee disability, as review of the 
Veteran's service treatment records confirm he sustained a left 
knee injury during his service period between November 1972 and 
January 1974.  Compensation has previously been denied for any 
resulting disability on the basis that the Veteran's service 
during this period disqualified him from such benefits.  Because 
the service connection issue is inextricably intertwined with the 
claim for clear and unmistakable error, it will be deferred 
pending resolution of the latter claim.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Next, the Veteran has presented a private chiropractor's opinion 
suggesting onset of a left knee disability during military 
service, resulting in a current diagnosis of degenerative joint 
disease.  Review of the chiropractor's report indicates this 
conclusion was apparently reached based on the Veteran's 
recitation of his medical history, rather than a full and 
independent review of his medical history; thus, this opinion is 
of limited probative value.  Nevertheless, as the Veteran has 
presented sufficient evidence to warrant further development, 
such development is therefore required.  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's pending claim 
alleging clear and unmistakable error in the 
November 1974 administrative decision 
regarding the character of his January 1974 
service separation.  Provide the Veteran a 
copy of this adjudication as well as a copy 
of his appellate rights.  

2.  Forward the Veteran's claims file to a 
competent medical expert in the field of 
orthopedics.  The Veteran need not be 
scheduled for personal examination unless 
such examination is determined necessary by 
the examiner to address the questions below.  
The examiner should note all pertinent 
medical complaints, symptoms, and clinical 
findings of record regarding the Veteran's 
left knee.  Following a review of the 
relevant medical evidence in the claims file 
and any tests that are deemed necessary, the 
medical expert must address the following 
questions: 

a)  Did the Veteran incur a left knee 
disability during any period of military 
service?  If yes, please specify the date 
(month and year, if possible), of any such 
injury.  

b)  Is any current left knee disability 
due to, the result of, or otherwise 
aggravated by any left knee disease or 
injury incurred during military service?  

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report and discuss why an opinion is not 
possible.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
service connection claim for a left knee 
disability on the merits, in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


